Appendix A to OPERATING EXPENSES LIMITATION AGREEMENT As Amended 6/30/15 Separate Series of Hatteras Alternative Mutual Funds Trust Operating Expense Limit (as a % of average daily net assets) Fund Class A Class C Institutional Class Class H No Load Hatteras Alpha Hedged Strategies Fund 3.49% 4.24% 2.99% — 2.99% Hatteras Hedged Strategies Fund — — 2.25% — — Hatteras Long / Short Debt Fund 2.99% 3.74% 2.49% — — Hatteras Long / Short Equity Fund 2.99% — 2.49% — — Hatteras Managed Futures Strategies Fund 2.99% — 2.49% — — Hatteras Market Neutral Fund 2.99% 3.74% 2.49% 2.00% — Hatteras Event Driven Fund — — — 2.00% — Hatteras Disciplined Opportunity Fund 2.00% — 1.75% — — HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: Name: J. Michael Fields Title: Secretary HATTERAS FUNDS, LLC By: Name: J. Michael Fields Title: Chief Operating Officer
